Citation Nr: 1038986	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  06-38 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease (DDD) and degenerative joint disease 
(DJD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1972.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from October 2004 and November 2006 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In the October 2004 rating 
decision the RO denied service connection for PTSD, and in the 
November 2006 rating decision the RO granted service connection 
for DDD and DJD of the lumbar spine with an initial evaluation of 
10 percent disabling, effective March 14, 2003 (the date of the 
Veteran's claim for service connection).

The Veteran appeared and testified at to formal RO hearing in 
February 2004 and March 2006.  Both hearing transcripts are of 
record in the claims file.  

The Veteran's original claim in March 2003 included a request of 
service connection for high cholesterol.  This issue has not yet 
been adjudicated by the RO and thus is referred back for 
appropriate action.

The issue of entitlement to service connection for an acquire 
psychiatric disorder, to include PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's DDD and DJD 
of the lumbar spine has been manifested by forward flexion to at 
least 65 degrees, extension to at least 20 degrees, right and 
left lateral flexion to 20 degrees, with complaints of muscle 
spasms without objective findings and with no abnormal gait or 
spinal contour, no incapacitating episodes, and no showing of 
ankylosis.


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent for DDD and DJD 
of the lumbar spine have been met.  38 U.S.C.A. § 1155 (West 2002 
and Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code (DC) 5003, 5242, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his service connection for a low 
back disability claim in March 2003.  Thereafter, he was notified 
of the provisions of the VCAA by the RO in correspondence dated 
in March 2003, October 2003, and February 2005.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other pertinent 
information regarding VCAA.  Additionally, during the pendency of 
this appeal, the Court in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) found that the VCAA notice requirements applied to all 
elements of a claim.  Additional notice as to these matters was 
provided in a March 2006 letter.  The notice requirements 
pertinent to the issues on appeal have been met and all 
identified and authorized records relevant to these matters have 
been requested or obtained. Thereafter, the claim was reviewed 
and a statement of the case (SOC) was issued in June 2008.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007). 

A review of the claim file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence necessary 
to substantiate his claim during the course of this appeal.  The 
Veteran's service treatment records and VA treatment records were 
obtained and associated with his claims file.  He was also 
afforded VA medical examinations in May 2006 and May 2008 to 
assess the current nature of his claimed disability.  Moreover, 
records associated with a disability determination by the Social 
Security Administration are also in the claims folder.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Laws and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Court has held that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010).  Consideration of 
factors wholly outside the rating criteria constitutes error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  
Evaluation of disabilities based upon manifestations not 
resulting from service-connected disease or injury and the 
pyramiding of ratings for the same disability under various 
diagnoses are prohibited.  38 C.F.R. § 4.14 (2010).

When there is a question as to which of two evaluations to apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 
(2010).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected disability, 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45 must be considered.  
The Court also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including use during flare-ups.  DeLuca v. Brown, 8 Vet.App. 202, 
206 (1995).

With any form of arthritis, painful motion is an important factor 
of disability; the facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely related 
to affected joints.  Muscle spasm will greatly assist the 
identification.  Sciatic neuritis is not uncommonly caused by 
arthritis of the spine.  The intent of the schedule is to 
recognize painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  Crepitation either in the soft tissues such as 
the tendons or ligaments, or crepitation within the joint 
structures, should be noted carefully as points of contact which 
are diseased.  Flexion elicits such manifestations.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and non-weight-bearing and, if 
possible, with the range of the opposite undamaged joint.  38 
C.F.R. § 4.59.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as the 
veteran's relevant medical history, her current diagnosis, and 
demonstrated symptomatology.  Any change in diagnostic code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The Spine
5235
Vertebral fracture or dislocation
General Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 
40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation. The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted. 

Note: (4) Round each range of motion measurement to the nearest 
five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 

38 C.F.R. § 4.71a (2009)

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months 
60

With incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the 
past 12 months 
40

With incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the 
past 12 months 
20
 
With incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the 
past 12 months 
10

Note (1): For purposes of evaluations under diagnostic code 5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each spinal 
segment are clearly distinct evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine whichever method results 
in a higher evaluation for that segment. 
38 C.F.R. § 4.71a (2010)
 
 











 


500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200 etc.). When however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation of 
motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009)

The Court in Rice v. Shinseki held that a request for a TDIU, 
whether expressly raised or reasonably raised by the record, is 
not a separate claim for benefits, but rather involves an attempt 
to obtain an appropriate rating for a disability or disabilities, 
either as part of the initial adjudication of a claim or, if a 
disability upon which entitlement to TDIU is based has already 
been found to be service connected, as part of a claim for 
increased compensation.  22 Vet. App. 447, 453-454 (2009).  In 
determining the effective date of the TDIU award, the Board is 
required to look to all communications in the file which may be 
construed as a formal or an informal claim for TDIU or for an 
increased rating for a service connected disability, and, then, 
to all other evidence in the record to determine the "earliest 
date of which," within the year prior to the claim, the increase 
in disability was ascertainable.  Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992); Rice, 22 Vet. App. 447.  Here the Veteran 
was previously denied TDIU in a November 2008 rating decision, 
which he did not appeal.  Accordingly, in this case, TDIU will 
not be addressed as a component of the increased rating claim.

Factual Background 

Throughout the rating period on appeal, the Veteran has been 
assigned a 10 percent rating for DDD and DJD of the lumbar spine.
 
In January 2002, the Veteran sought treatment from a private 
orthopedist, with complaints of low back pain.  Examination of 
the lumbar spine did not reveal tenderness, and the Veteran had a 
full range of motion.  Straight leg raising test was negative, 
and his neurological examination was normal.  CT scans were read 
to show a possible herniated disk at L4-5 left with mild disk 
prominence L3-4 level.

VA treatment records from May 2003 show that the Veteran sought 
assistance with medications, and was being followed by several 
physicians.  His medical history was sought and he was given a 
brief examination of all of his systems.  He denied complaints of 
pain in the lumbar and thoracic regions.  He was also noted to 
have a full range of motion of the lumbar and thoracic spines.

The Veteran sought Social Security Administration (SSA) 
disability compensation, and in July 2004 underwent a health 
evaluation by North Carolina Disabilities Determination Services.  
He complained of a herniated disc in his lumbosacral vertebral 
area since 1998, with a lot of pain in the right lower back 
triggered by prolonged standing, sitting, bending , lifting, and 
climbing.  On examination he had positive straight leg raising 
test on the right at approximately 35 degrees. 

In May 2006, the Veteran was afforded a VA spine examination; the 
claims file was available and reviewed in conjunction with the 
examination.  The Veteran complained of pain with bending and 
straightening, when driving for a couple of hours, or if he 
walked more than about ten or fifteen minutes.  He took Tylenol 
or Flexeril on a regular basis for pain relief.  There were no 
incapacitating episodes (requiring bed rest or hospitalization 
ordered by a physician) within the prior year.  On physical 
examination, his back was normal in appearance, and there was 
slight tenderness to palpation over the sacroiliac joints 
bilaterally.  There was no sciatic notch tenderness.  Range of 
motion was as follows:

Movement
Normal RANGE OF 
MOTION
ROM in degrees
Flexion
0 to 90 degrees
70
Extension
0 to 30 degrees
20
Right Lateral 
flexion
0 to 30 degrees
15
Left Lateral flexion
0 to 30 degrees
15
Right rotation
0 to 30 degrees
40
Left rotation
0 to 30 degrees
40

The examiner noted that the Veteran had discomfort at the end of 
the degrees he reached, and that after bending to 70 degrees he 
had pain upon straightening.  Motor and sensory testing of the 
lower extremities was grossly normal.  There was no indication 
that repetitive motion testing was carried out. 

A May 2007 nerve conduction study showed paresthesias of the 
lower extremities that was "suggestive of diffuse process such 
as poly neuropathy mainly sensory in nature.  In view of absence 
of needle examination, radiculopathy process cannot be 
excluded."  The examination additionally noted his history of 
non-insulin-dependent diabetes mellitus.  A CT of his lumbar 
spine showed multilevel disc bulges, and mild central spinal 
stenosis L3-4 and L4-5.

In a May 2008 statement, the Veteran noted that his lumbar spine 
condition had not improved.  He stated that he continued to have 
"incapacitating episodes," he could not walk for long 
distances, he could not sit straight up or for long periods of 
time, and he could not bend over and return to a straightened 
position.

The Veteran was afforded an additional VA examination in May 
2008.  At that time, he stated that his low back pain had 
worsened in the latter part of 2006.  He also complained of pain 
and some muscle spasm.  He reported difficulty standing up after 
bending down.  He further reported that the pain in his back 
radiated down to the buttocks bilaterally but not down to the 
legs.  He experienced stiffness, but no weakness.  On physical 
examination the Veteran walked into the examining room in regular 
steps, with no limp and without use of a walking cane.  When 
asked to take off his shoes and socks for the examination, he was 
able to do those tasks without help.  


Range of motion was as follows:

Movement
Normal ROM
ROM in degrees
Flexion
0 to 90 degrees
65
Extension
0 to 30 degrees
20
Right Lateral 
flexion
0 to 30 degrees
25
Left Lateral flexion
0 to 30 degrees
25
Right rotation
0 to 30 degrees
30
Left rotation
0 to 30 degrees
30

Examination revealed tenderness at the L5 level, and there were 
indications of pain with motion toward the end of the degrees 
noted above.  The examination noted that the loss of motion was 
due to pain.  Repetitive testing showed no additional loss of 
motion due to pain, fatigue, weakness or lack of endurance.  
Examination of the spine showed no fixed deformity, and the 
musculature of the back was normal.  In the prior 12 months the 
Veteran had no episodes of incapacitation from the thoracolumbar 
spine condition.  Neurological testing showed decreased sensation 
to the lower extremities.  This was noted to be due to diabetic 
neuropathy.  

The diagnosis provided was of DJD and DDD of the thoracolumbar 
spine, with residual pain and limitation of motion, but with no 
lumbar radiculopathy.  

Analysis
Lumbar Spine

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that the evidence 
supports a 20 percent evaluation  throughout the rating period on 
appeal.  Indeed, the record showed forward flexion to 70 and 65 
degrees.  Considering such findings along with the Veteran's 
credible reports of lumbar pain, and the objective showing of 
lumbar tenderness upon examination, the disability picture is 
deemed to most nearly approximate the criteria for the next-
higher 20 percent evaluation, even though the exact range of 
motion thresholds were not quite met.  Again, the consideration 
of pain and the impact on the Veteran's daily life is 
appropriate.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

While a 20 percent rating is deemed appropriate, there is no 
basis for an evaluation in excess of that amount for any portion 
of the rating period on appeal.

Indeed, the Veteran's forward flexion of the lumbar spine well 
exceeded 30 degrees at all times.  Moreover, the VA examination 
in May 2008 established that there was no additional loss of 
function with repeated movement.  The Board acknowledges the 
Veteran's report of muscle spasms, but such is already 
contemplated by the 20 percent rating awarded herein.  
Additionally, there is no showing of ankylosis such as to support 
the next-higher 40 percent rating.

A rating in excess of 20 percent is also not possible based on 
incapacitating episodes.  In this regard, the Veteran stated that 
he had incapacitating episodes.  However, incapacitating episodes 
are defined as "periods of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician."  See Note (1) under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  There is no indication from the claims 
file that the Veteran was ever prescribed bedrest by a physician.  

The Board further finds that the Veteran's loss of range of 
motion renders Diagnostic Code 5003 inapplicable, because the 
Veteran has loss of range of motion as described above and he is 
compensable for such loss of range of motion under Diagnostic 
Code 5242.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

Also with regard to Note (1) of the General Rating Formula for 
Disease and Injuries of the Spine, the Board observes that the 
medical evidence fails to show the Veteran's lumbar spine 
disability has been productive of any objective neurological 
abnormalities such as to enable assignment of a separate rating.  
Here the Board notes that though a May 2007 nerve conduction 
evaluation could not rule out radiculopathy without further 
testing, the Veteran was granted service connection for 
peripheral neuropathy (of both upper and lower extremities) 
secondary to service-connected diabetes mellitus in an August 
2008 rating decision.  Thus, while acknowledging a positive 
straight leg on the right in July 2004, the preponderance of the 
evidence is against a finding of chronic neurologic symptoms of 
the lower extremities attributable to the low back disability at 
issue here.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2010); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably raised 
by the record).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 9 
Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization. Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not 
inadequate. An evaluation in excess of that assigned is provided 
for certain manifestations of the service-connected disability at 
issue, but the medical evidence reflects that those 
manifestations are not present in this case. Additionally, the 
diagnostic criteria adequately describes the severity and 
symptomatology of the Veteran's disorder. Accordingly, referral 
for extraschedular consideration is not in order here.

In sum, a rating of 20 percent, but no higher, is warranted 
throughout the rating period on appeal.   The Board notes that in 
reaching this conclusion, the benefit of the doubt doctrine has 
been appropriately applied. See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an initial rating of 20 percent for degenerative 
disc disease (DDD) and degenerative joint disease (DJD) of the 
lumbar spine is granted, subject to governing criteria applicable 
to the payment of monetary benefits.


REMAND

With respect to the PTSD claim, additional development is 
required, as will be discussed below.

For VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the DSM-IV.  See 38 C.F.R. § 3.304(f).  
Also, though the Veteran applied for service connection for PTSD, 
he can be service connected for any mental disability that may 
reasonably be encompassed by his description of the claim, 
reported symptoms, and the other information of record.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2010).

With respect to the element of an in-service stressor, on July 
13, 2010, VA published a final rule that amended its adjudication 
regulations governing service connection PTSD by liberalizing, in 
certain circumstances, the evidentiary standard for establishing 
such stressor.  75 Fed. Reg. 39843 (July 13, 2010).

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.

In the present case, the Veteran contends that he currently 
suffers from PTSD as a result of several stressors from military 
service.  He has reported stressors of (1) being ambushed by 
Vietnamese civilians who would attempt to board his vehicle and 
steal the rations he was transporting, (2) seeing several people, 
including women and children, that were run over (killed or 
injured) on the busy transport streets, and (3) hearing mortar 
attacks and fire fights when he first arrived in Vietnam (the 
Veteran has indicated that he was in Cam Ranh Bay during this 
activity; however, personnel records do not confirm that he was 
ever in Cam Ranh Bay.)

VA treatment records note the Veteran had a positive screen for 
PTSD.  A private physician noted that the Veteran had the signs 
and symptoms of PTSD.  However, there is no formal DSM-IV 
diagnosis of PTSD in the claims file.  There is a DSM-IV 
diagnosis of depression in the VA treatment records.  The Veteran 
has not been afforded a VA psychiatric evaluation.  

As the Veteran has presented stressors which fall under the new 
liberalizing rule regarding PTSD claims based on the fear of 
hostile military activity, a VA examination should be conducted 
so that a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, can confirm whether any 
of his claimed stressors are adequate to support a diagnosis of 
PTSD, and whether the Veteran's symptoms are related to the 
claimed stressor(s).  Ongoing medical records should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names, addresses and approximate 
dates of treatment of all medical care 
providers that treated the Veteran for an 
acquired psychiatric disorder since May 2007.  
After the Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran and his representative 
are to be notified of unsuccessful efforts in 
this regard, in order to allow the Veteran 
the opportunity to obtain and submit those 
records for VA review.

2.  Thereafter, the Veteran should be 
afforded a VA psychiatric examination to 
determine the etiology of any an acquired 
psychiatric disorder.  The claims folder 
should be made available to the psychiatrist 
or psychologist for review before the 
examination.  The examination must be 
conducted following the protocol in VA's 
Disability Worksheet for VA Initial PTSD 
examination and Mental Disorders examination.  
All indicated tests and studies are to be 
performed, and a comprehensive social, 
educational, legal and occupational history 
are to be obtained.  Prior to the 
examination, the claims folder and a copy of 
this remand must be made available to the 
psychiatrist or psychologist for review of 
the case.  A notation to the effect that this 
record review took place should be included 
in the report of the examiner.

Based on a review of the evidence, evaluation 
of the Veteran and applying sound medical 
principles, the examiner is to offer an 
opinion as to whether it is at least as 
likely as not that the Veteran has PTSD 
related to an in-service stressor.  Any other 
acquired psychiatric disorders should also be 
identified by the examiner, and he should 
opine as to whether it is at least as likely 
as not that any such disability is related to 
the Veteran's service.

3.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal, for which a notice 
of disagreement has been filed, remains 
denied, the appellant and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


